Exhibit 10.1

 

LOGO [g358687img002.jpg]   

Gardner Denver, Inc.

Nonemployee Director

Restricted Stock Unit Agreement

 

RECIPIENT:

 

RS UNITS:

 

DATE OF

AWARD:

 

VEST

DATE:

 

EXPIRATION

DATE:

<< Name>>

  <<Shares>>   May 2, 2012   May 2, 2013   N/A

This Nonemployee Director Restricted Stock Unit Agreement is made between
Gardner Denver, Inc., a Delaware corporation (the “Company”), and the
undersigned, a Director of the Company or a subsidiary of the Company (the
“Director”).

WITNESSETH:

WHEREAS, the Management Development and Compensation Committee of the Board of
Directors of the Company (the “Committee”) desires to benefit the Company by
increasing motivation on the part of the Director by creating an incentive to
remain a Director of the Company and to work to the very best of the Director’s
abilities; and

WHEREAS, to further this purpose, the Company desires to make an Award of
restricted stock units to the Director under the terms of the Gardner Denver,
Inc. Long-Term Incentive Plan, as amended and restated (the “Plan”); and

WHEREAS, pursuant to official action of the Committee on the date of award
specified above (the “Date of Award”), the Company undertook to grant the Award
contemplated by this Agreement to the Director.

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Grant of Restricted Stock Units. Pursuant to the terms of the Plan the
Director is hereby awarded restricted stock units covering <<Shares>> shares of
the Common Stock (the “RS Units”). On any day, the value of an RS Unit shall
equal the Fair Market Value of one share of Common Stock. All of the RS Units
shall be subject to the prohibition on the transfer of the RS Units and the
obligations to forfeit the RS Units to the Company as set forth in Section 3
paragraph (c) of this Agreement.

2. Effect of the Plan. The RS Units awarded to the Director are subject to all
of the terms and conditions of the Plan, a copy of which has been provided to
the Director, which terms and conditions are incorporated herein for all
purposes, and of this Agreement together with all rules and determinations from
time to time issued by the Committee and by the Board pursuant to the Plan. In
the event of any inconsistency or conflict between the terms of the Plan and
those of this Award, the terms of the Plan shall prevail. The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of the Director, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to the Director hereunder, and this Award shall be subject, without
further action by the Company or the Director, to such amendment, modification,
restatement or supplement unless provided otherwise therein. Capitalized terms
used but not defined in this Agreement shall have the meanings ascribed to such
terms in the Plan.



--------------------------------------------------------------------------------

3. Restrictions. The Director hereby accepts the Award of the RS Units and
agrees with respect thereto as follows:

(a) No Transfer. Unless otherwise determined by the Committee and provided in
this Agreement or the Plan, the RS Units shall not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred except by will or the laws of
descent and distribution. Any attempted assignment of an RS Unit in violation of
this Agreement shall be null and void. The Company shall not be required to
honor the transfer of any RS Units that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan.

(b) Arbitration. The Company and Director agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
Director benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in the city of
Philadelphia (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. If the Director prevails as to any material issue presented to the
arbitrator, the entire cost of such proceedings (including, without limitation,
Director’s reasonable attorneys’ fees) shall be borne by the Company. If the
Director does not prevail as to any material issue, each party will pay for the
fees and expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law. If either
the Company or the Director pursues any claim, dispute or controversy against
the other in a proceeding other than the arbitration provided for herein, the
responding party shall be entitled to dismissal or injunctive relief regarding
such action and recovery of all costs, losses and attorney’s fees related to
such action. Notwithstanding the provisions of this paragraph, either party may
seek injunctive relief in a court of competent jurisdiction, whether or not the
case is then pending before the panel of arbitrators. Following the court’s
determination of the injunction issue, the case shall continue in arbitration as
provided herein.

(c) Forfeiture of RS Units. If (i) the Director terminates service with the
Company prior to the date on which he or she becomes vested in the RS Units
pursuant to paragraph (d) of this Section 3 for any reason other than the
Director’s death, Disability or Retirement, or (ii) the Director (or the
Director’s estate) shall initiate a legal proceeding against the Company in
connection with this Agreement (including, without limitation, any such claim,
dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s director benefit plans, policies
or programs) other than pursuant to the terms of Arbitration Procedure described
in paragraph (b) of this Section 3, then the Director (or the Director’s estate,
as applicable) shall, for no consideration, forfeit such unvested RS Units;
provided, however, that the Committee or its designee may, in the Committee’s or
the designee’s sole and absolute discretion, as applicable, and to the extent
consistent with Code Section 409A, provide for the acceleration of the vesting
of the RS Units, in whole or in part, on a pro rata basis, or otherwise, or not
at all, eliminate or make less restrictive any restrictions contained in this
Agreement, waive any restriction or other provision of the Plan or this
Agreement or otherwise amend or modify this Agreement in any manner that is
either (i) not adverse to the Director, or (ii) consented to by the Director;
provided, however that the Committee shall not reduce the vesting period to less
than twelve months.

(d) Vesting of RS Units. If the Director provides continuous service to the
Company and its Subsidiaries, as determined by the Committee or its designee, in
the Committee’s or the designee’s sole and absolute discretion, as applicable,
[until the [first] [third] anniversary of the Date of Award, the Director shall
vest in one hundred percent (100%) of the RS Units (“Vesting Anniversary”)] [OR]
[until the first anniversary of the Date of Award, the Director shall vest in
[33 1/3%] of the aggregate number of RS Units specified above, which percentage
shall increase to [66 2/3%] of such number on the second anniversary of the Date
of Award and [100%] of such number on the third anniversary of the Date of Award
(each such anniversary, a “Vesting Anniversary”)].

(e) Vesting upon Death or Disability. Upon the Director’s death or Disability,
the Director shall vest in and have a non-forfeitable right to one hundred
percent (100%) of the RS Units.

 

2



--------------------------------------------------------------------------------

(f) Vesting Upon Retirement. If the Director’s cessation of service with the
Company is on account of Retirement prior to the date on which the Director
becomes fully vested in his RS Units, the Director shall vest in and have,
subject to the other provisions of this Agreement, a right in the RS Units at
the same time and to the same extent such RS Units would have otherwise vested
if the Director had continuously performed services for the Company. For
purposes of this Restricted Stock Unit Agreement, “Retirement” means cessation
of service following a Participant’s attainment of age 72.

(g) Vesting upon a Change in Control. If a Change in Control occurs during the
term of this Agreement, the Director shall vest in and have a non-forfeitable
right to one hundred percent (100%) of the RS Units, as provided pursuant to
Section 21 of the Plan.

(h) Rights. RS Units represent an unsecured promise of the Company to issue
shares of Common Stock of the Company as otherwise provided in this Agreement.
Other than the rights provided in this Agreement, the Director shall have no
rights of a stockholder of the Company until such RS Units have vested and the
related shares of Common Stock have been issued pursuant to the terms of this
Agreement.

(i) Issuance of Common Stock. The Company will issue to the Director the shares
of Common Stock underlying the vested RS Units on the earliest of (i) [the] [OR]
[each applicable] Vesting Anniversary (but only with respect to such RS Units
that were scheduled to vest on such Vesting Anniversary under Section 3(d)),
(ii) a Change in Control (provided such event qualifies as a change in control
event within the meaning of Section 409A of the Code), or (iii) the Director’s
death or Disability (provided such event qualifies as a disability within the
meaning of Section 409A of the Code). In the event of the Director’s death after
vesting and before issuance of his or her shares, such shares of Common Stock
shall be distributed to the Director’s beneficiary designated by the Director on
such form and in such manner as may be prescribed by the Company or, if the
Director fails to designate a beneficiary in accordance with the foregoing, to
the Director’s surviving spouse or, if there is no surviving spouse, in equal
shares to the Director’s surviving children or, if there are no surviving
children, to the Director’s estate. Evidence of the issuance of the shares of
Common Stock pursuant to this Agreement may be accomplished in such manner as
the Company or its authorized representatives shall deem appropriate including,
without limitation, electronic registration, book-entry registration or issuance
of a certificate or certificates in the name of the Director or in the name of
such other party or parties as the Company and its authorized representatives
shall deem appropriate.

(j) Dividend Equivalent Rights. If the Company declares and pays a cash dividend
on shares of Common Stock, then, on the dividend payment date, the Company will
credit to a bookkeeping account in the name of each person who holds RS Units,
an amount equal to the dividend the holder would have received on the dividend
payment date if the shares covered by his or her RS Units (held on both the
dividend record date and the dividend payment date) had been issued and
outstanding. The amount of the cash dividend equivalent credited to an
individual’s account will become vested, without interest, if at all, when the
corresponding RS Units become vested and the vested amount of such cash dividend
equivalent will be payable to such individual at the same time the corresponding
RS Units become payable. In the event the shares of Common Stock issued pursuant
to this Agreement remain subject to any additional restrictions, the Company and
its authorized representatives shall ensure that the Director is prohibited from
entering into any transaction, which would violate any such restrictions, until
such restrictions lapse.

4. Specified Employee Delay. Notwithstanding anything herein to the contrary, in
the event that the Director qualifies as a provider and is determined to be a
specified employee within the meaning of Section 409A of the Code, issuance of
shares of Common Stock or other payment on account of a separation from service
shall be made on the first payroll date which is more than six months following
the date of the Director’s separation from service to the extent required to
avoid any adverse tax consequences under Section 409A of the Code.

5. Community Interest of Spouse. The community interest, if any, of any spouse
of the Director in any of the RS Units shall be subject to all of the terms,
conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring the Director’s interest in such RS Units to be so forfeited and
surrendered pursuant to this Agreement.

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Director.

 

3



--------------------------------------------------------------------------------

7. Tax Matters. The Director acknowledges that the tax consequences associated
with the Award are complex and that the Company has urged the Director to review
with the Director’s own tax advisors the federal, state, and local tax
consequences of this Award. The Director is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
The Director understands that the Director (and not the Company) shall be
responsible for the Director’s own tax liability that may arise as a result of
this Agreement.

8. No Right to Continued Service. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Director. For purposes of this
Agreement, performance of services for a parent or subsidiary of or a successor
to the Company shall be considered performance of services for the Company.

9. Committee Discretion. The Committee shall have authority, subject to the
express provisions of the Plan, to construe this Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
this Agreement in the manner and to the extent it shall deem expedient to carry
the Plan into effect. All action by the Committee under the provisions of this
paragraph shall be conclusive for all purposes.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.

11. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all other agreements and understandings, whether oral or written, by
and between the parties relating to the subject matter hereof.

12. Severability. In the event any provision of this Agreement is found to be
unlawful, void or unenforceable, the remaining provisions of this Agreement
shall remain in force and valid.

THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD
SHALL VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS). THE DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY. The Director
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory Dispute Resolution Procedure. The Director
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan.

THE DIRECTOR ACKNOWLEDGES AND UNDERSTANDS THAT THIS AGREEMENT CONTAINS A BINDING
ARBITRATION PROVISION THAT MAY BE ENFORCED BY THE PARTIES.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and the Director has executed this Agreement, all as of
the date first above written.

 

GARDNER DENVER, INC. By:  

 

Title:  

 

DIRECTOR Signed:  

 

Dated:  

 